COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                              §
 NICKEY JARMAIN TRAYLOR,                                      No. 08-15-00221-CR
                                              §
                       Appellant,                                 Appeal from
                                              §
 v.                                                           291st District Court
                                              §
 THE STATE OF TEXAS,                                        of Dallas County, Texas
                                              §
                       Appellee.                              (TC # F-1371825-U)
                                              §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of the trial

court should be modified to reflect that Appellant entered a plea of not true to the motion to

revoke. We therefore affirm the judgment of the court below as modified. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2016.


                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.